PUTNAM, J.
The property which is the subject of this action is shown on a certain map, entitled "North Babylon Park, Property of the Manhattan Real Estate Company,” filed in the Suffolk county clerk’s office on March 27, 1908, as map No. 368.
At the head of page 137 of the assessment roll, and at the beginning of the assessment of this property on page 136 (in each case in two lines), under the column headed “Description,” is the phrase “North Babylon Park, North Babylon, L. L,” and on each of said pages nothing else is found in said columns; whereas, on the 30-odd remaining pages, under the column headed "Description,” and occupying three lines on each page, is the phrase “Map of North Babylon Park, North Babylon, E. I.,” with nothing else. . In the “return” of unpaid taxes, this description contains nothing -except the words “North Babylon Park” on the first 2 pages, occupying one line, and "Map of North Babylon Park” on the remaining 30-odd pages, occupying two lines.
For the reasons stated in action No. 1, which is decided herewith (137 N. Y. Supp. 864), I am of opinion that this was a substantial compliance with the statute, and that discrepancies between the “assessment roll” and the "return” in the name of the owner did not invalidate the proceedings.
The complaint is therefore dismissed.